


109 HR 5851 RH: Hawaiian Homeownership Opportunity Act

U.S. House of Representatives
2006-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IB
		Union Calendar No. 421
		109th CONGRESS
		2d Session
		H. R. 5851
		[Report No.
		  109–697]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			July 20, 2006
			Mr. Ney (for himself
			 and Mr. Abercrombie) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		
			September 28, 2006
			Committed to the Committee of the Whole House on the State
			 of the Union and ordered to be printed
		
		A BILL
		To reauthorize the programs of the
		  Department of Housing and Urban Development for housing assistance for Native
		  Hawaiians.
	
	
		1.Short titleThis Act may be cited as the
			 Hawaiian Homeownership Opportunity Act
			 of 2006.
		2.Authorization of
			 appropriations for housing assistanceSection 824 of the Native American Housing
			 Assistance and Self-Determination Act of 1996 (25 U.S.C. 4243), as added by
			 section 513 of Public Law 106–569 (114 Stat. 2969), is amended by striking
			 fiscal years and all that follows and inserting the following:
			 fiscal years 2007, 2008, 2009, 2010, and 2011..
		3.Loan guarantees
			 for Native Hawaiian housingSection 184A of the Housing and Community
			 Development Act of 1992 (12 U.S.C. 1715z–13b), as added by section 514 of
			 Public Law 106–569 (114 Stat. 2989), is amended as follows:
			(1)Authorization of
			 appropriationsIn subsection (j)(7), by striking fiscal
			 years and all that follows and inserting the following: fiscal
			 years 2007, 2008, 2009, 2010, and 2011..
			(2)AuthorityIn
			 subsection (b), by striking or as a result of a lack of access to
			 private financial markets.
			(3)Eligible
			 housingIn subsection (c), by striking paragraph (2) and
			 inserting the following new paragraph:
				
					(2)
				Eligible housingThe loan will be used to
				construct, acquire, refinance, or rehabilitate 1- to 4-family dwellings that
				are standard housing and are located on Hawaiian Home
				Lands.
					.
			4.Eligibility of
			 Department of Hawaiian Home Lands for title VI loan guaranteesTitle VI of the Native American Housing
			 Assistance and Self-Determination Act of 1996 (25 U.S.C. 4191 et seq.) is
			 amended as follows:
			(1)HeadingIn
			 the heading for the title, by inserting and Native Hawaiian after
			 tribal.
			(2)Authority and
			 requirementsIn section 601 (25 U.S.C. 4191)——
				(A)in subsection
			 (a)—
					(i)by
			 inserting or by the Department of Hawaiian Home Lands, after
			 tribal approval,; and
					(ii)by
			 inserting or 810, as applicable, after section
			 202 ; and
					(B)in subsection (c),
			 by inserting or VIII, as applicable before the period at the
			 end.
				(3)Security and
			 repaymentIn section 602 (25 U.S.C. 4192)—
				(A)in subsection
			 (a)—
					(i)in
			 the matter preceding paragraph (1), by striking or housing
			 entity and inserting , housing entity, or Department of Hawaiian
			 Home Lands; and
					(ii)in
			 paragraph (3)—
						(I)by inserting
			 or Department after tribe;
						(II)by inserting
			 or VIII, as applicable, after title I; and
						(III)by inserting
			 or 811(b), as applicable before the semicolon; and
						(B)in subsection (b)(2), by striking or
			 housing entity and inserting , housing entity, or the Department
			 of Hawaiian Home Lands.
				(4)Payment of
			 interestIn the first
			 sentence of section 603 (25 U.S.C. 4193), by striking or housing
			 entity and inserting , housing entity, or the Department of
			 Hawaiian Home Lands.
			(5)Authorization of
			 appropriations for credit subsidyIn section 605(b) (25 U.S.C.
			 4195(b)), by striking 1997 through 2007 and inserting
			 2007 through 2011.
			
	
		September 28, 2006
		Committed to the Committee of the Whole House on the State
		  of the Union and ordered to be printed
	
